Citation Nr: 0319477	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD
M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1998, from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In November 2002, the Board ordered 
additional development pursuant to the provisions of 
38 C.F.R. § 19.9(a)(2) (2002).


REMAND

In accordance with the Board's November 2002 order to its 
evidence development unit additional evidence was secured 
addressing the issue before the Board.  That evidence has yet 
to be reviewed by the RO, and the veteran has not waived in 
writing RO consideration of that evidence.  Given the fact 
that on May 1, 2003, the provisions of 38 C.F.R. § 19.9(a)(2) 
were invalidated by the United States Court of Appeals for 
the Federal Circuit, Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), further 
RO review is now required.  

The Board further notes that while the evidence development 
unit contacted the Office of the Commandant of the Marine 
Corps in an effort to verify the claimed in-service 
stressors, their March 2003 response was incomplete.  
Specifically, the Commandant's response failed to address 
whether the appellant's service as a rifleman with Hotel 
Company, Second Battalion, Eighth Marines between November 
1967 and May 1968, and as an armor man with Fox Company, 
Second Battalion, Eighth Marines was sufficient to justify 
the appellant being awarded the Combat Action Ribbon.  

Finally, the Board notes that completion of the November 2002 
development has been hampered by the veteran's failure to 
keep VA appraised of his whereabouts.  As such, VA has had 
difficulty fulfilling the duty to assist under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Thus, the Board takes this opportunity to note 
that in the normal course of events it is the veteran's 
burden to keep VA apprised of his whereabouts.  "If he does 
not do so, there is no burden on the part of the VA to turn 
up heaven and earth to find him."  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  Nevertheless, given that further 
development is necessary in light of the decision in DAV, the 
representative may wish to aid his client in assisting VA's 
efforts to locate his whereabouts.

Therefore, this case is REMANDED for the following action:

1.  The RO should recontact the Office of 
the Commandant of the Marine Corps and 
provide that office with a description of 
the alleged stressor identified by the 
veteran, specifically, that as part of 
his duties as a guard, he purportedly was 
required to go out with medivac teams to 
help pick up the wounded and the dead.  
Also please provide that Office with 
copies of any personnel records showing 
service dates, duties, and units of 
assignment.  Thereafter, the Office of 
the Commandant should be requested to 
specifically indicate whether the 
veteran's service as a rifleman with 
Hotel Company, Second Battalion, Eighth 
Marines between November 1967 and May 
1968, and as an armor man with Fox 
Company, Second Battalion, Eighth Marines 
was sufficient to justify the appellant 
being awarded the Combat Action Ribbon.  

2.  The RO should request whether the 
representative has any lead on the 
appellant's whereabouts.  If so, the RO 
must take appropriate action.

3.  Finally, the RO must then 
readjudicate the issue of entitlement to 
service connection for post traumatic 
stress disorder¸ on the basis of all the 
evidence on file and all governing legal 
authority, to include the VCAA.  If the 
benefit sought on appeal continues to be 
denied, the veteran must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  The RO must 
ensure that the provisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
have been fully complied with and that 
the appellant has been provided specific 
notice of what evidence he must submit 
and what evidence VA will secure in 
developing his claim.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


